UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MILTON WILLIAMS, 21-cv-1491 (JGK)

Plaintiff, ORDER

 

~ against -
GILBERT H. WILD II, LLC.,

Defendants.

 

JOHN G. KOHLTL, District Judge:
A teleconference is scheduled for Thursday, July 8, 2021 at

3:00pm. Dial-in: 888 363-4749, with access code 8140049

SO ORDERED.

Dated: New York, New York
July 6, 2021

7 “John G. "Koelti
United States District Judge

 

 

USDS SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #:_

DATE FILED: _7/06/202

 

 

 

 

 

 

 
